Exhibit 10.1

 

 

 

             Date given to Employee: April 5, 2002                          
Employment Base: State of Illinois

 

AMENDED AND RESTATED

SEPARATION AGREEMENT


AND


RELEASE OF ALL CLAIMS

 

This Separation Agreement and Release of All Claims (the “Agreement”) is made
and entered into as of the 24th day of June, 2002, by and between Niels Erik
Hansen (“Employee”) and Sauer-Danfoss Inc. (“Company”).

 

Employee is employed as Executive Vice President-Work Function and Control
Products of the Company.  Employee and the Company are parties to the Employment
Agreement dated May 3, 2000 (the “Employment Agreement”).  Employee desires to
resign as an officer of the Company but to continue his employment with the
Company in an executive management position for a period of one year beginning
July 1, 2002.  The Company desires to continue the employment of Employee upon
the terms and conditions set forth in this Agreement.

 

In consideration of the promises, mutual covenants and agreements contained in
this Agreement, Employee and Company agree as follows:

 

1.               Employee resigns from the office of Executive Vice
President-Work Function and Control Products and from any and all other offices,
committee positions and/or directorships he holds with Company, effective as of
the close of business on June 30, 2002.  Whenever this Agreement refers to the
Employee’s employment or positions with Company, or the termination of the
Employee’s employment or resignation from positions with the Company, the term
“Company” shall include Sauer-Danfoss Inc., and any of its subsidiaries or
related or affiliated companies or joint ventures that employ the Employee or
with which the Employee holds a position.  In addition, when used in paragraphs
13, 14, 15, 17 and 18, the term “Company” shall include Sauer-Danfoss Inc. and
any of its subsidiaries or related or affiliated companies or joint ventures.

 

2.               The Employee shall continue to be employed and carried on the
regular payroll of the Company in the position of Special Assignment to the
President and Chief Executive Officer of Company.  The Employee’s duties and
responsibilities shall be in an executive and management position as determined
from time to time by the President of Company.

 

3.               During the term of his new position with Company, the Employee
shall be compensated at the annual rate of US$315,000 (“Base Compensation”),
payable in equal periodic payments as provided for by Company’s normal payroll
distribution program, less all federal, state, local and foreign taxes and
social security taxes that are required to be withheld by applicable laws or
regulations as Company shall determine in its sole discretion, and other
ordinary and customary

 

--------------------------------------------------------------------------------


 

                        payroll deductions (“Payroll Withholdings”).  Employee
shall receive at the time of Company’s first normal payroll distribution
following June 30, 2002, a lump sum car allowance payment of US$12,000, less
Payroll Withholdings, and Employee shall apply such car allowance to expenses
incurred in discharging his new employment responsibilities with Company. 
Company does hereby (i) assume liability of Employee’s house in Denmark, and
(ii) forgive the reimbursement of US $50,000 relocation term loan entered into
on January 7, 2002, with the Payroll Withholdings applicable to such loan
forgiveness to be withheld from Company’s first normal payroll distribution to
Employee following June 30, 2002.  During the term of his new position, Employee
shall not be entitled to any other compensation, including, without limitation,
accrued vacation, sick leave or any other similar compensation or fringe
benefits.

 

4.               The Employment Agreement shall terminate on July 1, 2002, and
be of no further force or effect from such date, without further action of the
parties to the Agreement, and Company shall have no further obligations
whatsoever under the Employment Agreement after July 1, 2002.

 

5.               The term of Employee’s employment with Company shall terminate
as of the close of business on June 30, 2003, or as sooner terminated by mutual
agreement of the parties to this Agreement (the date that Employee’s employment
with the Company is terminated is sometimes referred to herein as the
“Separation Date”).  In the event that Employee and Company mutually agree to
terminate the one-year period of continued employment prior to June 30, 2003,
Company shall pay to Employee in a single lump sum payment the balance of any
Base Compensation (“Balance of Compensation”) described in paragraph 3 of this
Agreement, less Payroll Withholdings.  Notwithstanding the foregoing, the
Employee and the Company may agree to an alternate method of payment of the
Balance of Compensation.

 

a.               Until the Separation Date, Employee will continue to exert his
best efforts on behalf of Company, and will provide Company with all
business-related documentation and information in possession of Employee.
Employee also will cooperate fully with Company as to its business operations
and concerns in any reasonable manner upon Company’s request.

 

b.              Employee further acknowledges that as of the Separation Date his
employment with Company ceases irrevocably and forever and will not be resumed
again at any time in the future, and he will not be entitled thereafter to
continued employment with Company or any Company’s parent. Employee agrees not
to seek reinstatement, reemployment, or future employment as a new employee, and
Company has no obligation, contractual or otherwise, to employ or reemploy, hire
or rehire, or recall or reinstate him in the future.

 

2

--------------------------------------------------------------------------------


 

6.               In connection with his separation from employment, Employee has
been advised by Company, and he understands, that Company will pay or grant
certain benefits to which Employee is entitled without requirement that he sign
this Agreement. These benefits include: (a) his vested savings and retirement
benefits, if any, (b) the right to continue health and dental insurance benefits
as required by state or federal law; provided that Employee pays the required
premiums and (c) any earned but unused vacation to which Employee is entitled
under current Company policy.

 

7.               Employee also has been told by Company and he understands that
he may elect, at his option, to receive additional consideration, but that his
right to receive the additional consideration described in paragraph 3 above, is
in exchange for and is expressly conditioned upon his signing this Agreement.
Employee understands that the benefits described in paragraph 3, are beyond
those he could receive without the requirement of signing a release and are
being paid in consideration for his signing this Agreement.

 

8.               Employee has elected to receive, and he understands that
Company will provide him, the consideration set forth in paragraph 3, which is
beyond that to which he is entitled, in exchange for his execution of this
Agreement.

 

9.               Employee acknowledges that the Base Compensation and benefits
specified in paragraphs 3 and 6 are in full and complete satisfaction of all of
the Company’s salary and benefit obligations under the Employment Agreement or
otherwise; and that the amounts paid are in lieu of any claim under the
Employment Agreement or otherwise for bonus; incentive pay; deferred
compensation accrual account balances; any outstanding and future business
related expenses; any outstanding and future healthcare and dental claims;
holiday pay; severance pay; accrued or unearned vacation pay; life insurance; or
any claim for payment not specifically mentioned in the Agreement. Except for
vested savings and pension benefits and for any other obligations expressly set
forth in this Agreement, Company will make no further payments to Employee, or
make any payments or contributions on behalf of Employee, for salary, insurance,
savings, pension or any other compensation or benefits.

 

10.         EMPLOYEE, ON BEHALF OF HIMSELF, HIS AGENTS, LEGAL REPRESENTATIVES,
HEIRS AND ASSIGNS AND ANY AND ALL OTHER PARTIES CLAIMING OR WHO MIGHT HEREAFTER
CLAIM ANY RIGHT THROUGH EMPLOYEE, HEREBY RELEASES, FOREVER DISCHARGES AND
COVENANTS NOT TO SUE COMPANY, ANY PAST OR PRESENT PREDECESSOR, SUCCESSOR, JOINT
VENTURER, SUBSIDIARY, PARENT, AND RELATED OR AFFILIATED ENTITY, AND ANY AND ALL
OF THEIR RESPECTIVE PAST OR PRESENT OFFICERS, DIRECTORS, PARTNERS, AGENTS,
ATTORNEYS, AND EMPLOYEES (ALL COLLECTIVELY, THE “RELEASED PARTIES”), FROM ANY
AND ALL MANNER OF ACTIONS, CAUSES OR ACTIONS, DEMANDS, CLAIMS,

 

3

--------------------------------------------------------------------------------


 

                        AGREEMENTS, PROMISES, DEBTS, LAWSUITS, CONTROVERSIES,
COSTS, EXPENSES AND FEES WHATEVER, WHETHER ARISING IN CONTRACT, TORT OR ANY
OTHER THEORY OF ACTION, WHETHER ARISING IN LAW OR EQUITY, WHETHER KNOWN OR
UNKNOWN, ASSERTED OR UNASSERTED, FROM THE BEGINNING OF TIME UP TO THE DATE OF
THIS AGREEMENT (INDIVIDUALLY, “CLAIM”; COLLECTIVELY, “CLAIMS”), EXCEPT FOR THOSE
OBLIGATIONS CREATED BY OR ARISING OUT OF THIS AGREEMENT AND THOSE OBLIGATIONS
SPECIFICALLY EXCLUDED UNDER THIS AGREEMENT. EMPLOYEE EXPRESSLY WAIVES THE
BENEFIT OF ANY STATUTE OR RULE OF LAW WHICH, IF APPLIED TO THIS AGREEMENT, WOULD
OTHERWISE PRECLUDE FROM ITS BINDING EFFECT ANY CLAIM AGAINST ANY RELEASED PARTY
NOT KNOWN BY EMPLOYEE TO EXIST. EXCEPT AS NECESSARY FOR EMPLOYEE TO ENFORCE THIS
AGREEMENT, THIS AGREEMENT IS INTENDED TO BE A GENERAL RELEASE AND A COVENENT NOT
TO SUE THAT EXTINGUISHES ALL CLAIMS AND PRECLUDES ANY ATTEMPT BY EMPLOYEE TO
INITIATE ANY LITIGATION AGAINST ANY RELEASED PARTY. IF EMPLOYEE COMMENCES OR
CONTINUES ANY CLAIM IN VIOLATION OF THIS AGREEMENT, THE RELEASED PARTY WILL BE
ENTITLED TO ASSERT THIS AGREEMENT AS A BAR TO SUCH ACTION OR PROCEEDING AND WILL
BE ENTITLED TO RECOVER ITS ATTORNEYS’ FEES AND COSTS OF LITIGATION FROM THE
PARTY COMMENCING OR CONTINUING THE CLAIM, INCLUDING REASONABLE COMPENSATION FOR
THE SERVICES OF THE INTERNAL PERSONNEL OF THE RELEASED PARTY.

 

11.         Without in any way limiting the generality of the foregoing, this
Agreement constitutes a full release and disclaimer of any and all Claims
arising out of or relating in any way to Employee’s employment, continued
employment, retirement, resignation, or termination of employment with Company,
whether arising under or out of a statute including, but not limited to, Title
VII of the Civil Rights Act of 1964, 42 U.S.C. §1981, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act of 1990, the
Family and Medical Leave Act, the National Labor Relations Act, the Worker
Adjustment and Retraining Notification Act, the Employee Retirement Income
Security Act of 1974, the Americans With Disabilities Act, the Illinois Human
Rights Act, any county, municipal, and any other federal, state or local
statute, ordinance or regulation, all as may be amended from time to time, or
common law claims or causes of action relating to alleged discrimination, breach
of contract or public policy, wrongful or retaliatory discharge, tortuous
action, inaction, or interference of any sort, defamation, libel, slander,
personal or business injury, including attorney’s fees and costs, all claims for
salary, bonus, vacation pay, and reimbursement for expenses. Employee
specifically waives his right to recover in his own lawsuit as well as the right
to recover in a suit brought by any other entity on his own behalf.

 

4

--------------------------------------------------------------------------------


 

12.         Employee represents that Employee has neither assigned or
transferred nor purported to assign or transfer, to any person or entity, any
Claim or any portion thereof or interest therein.

 

13.         Employee will provide accurate information or testimony or both in
connection with any legal matters if so requested by Company, but he will not
disclose or discuss with anyone who is not directing or assisting in any Company
investigation or case, other than Company’s attorney, the fact of or the subject
matter of any investigation, except as required by law. Both Employee and
Company will reasonably accommodate their respective schedules so that Employee
may assist the Company after the Separation Date. Company will reimburse
Employee for all reasonable expenses incurred in connection with such
accommodation. Employee also will provide all business-related information and
reasonable assistance to Company following the Separation Date.

 

14.         Employee will not disparage, publicly or privately, Company or its
products, or any current or former directors, officers, employees, attorneys or
agents of Company.

 

15.         Employee will not disclose any proprietary, non-public or otherwise
confidential information regarding Company or its operations, including, but not
limited to, confidential information regarding its product lines, prices, costs,
operational processes, strategic planning, financial data, marketing plans,
sales forecasts, customers, suppliers, personnel or compensation of its
employees.

 

16.         Employee will notify Company upon acceptance of employment or the
establishment of his own business venture after the Separation Date.

 

17.         During the term of this Agreement, and for the period of two (2)
years after the Separation Date, Employee will neither hire nor cause to be
hired any current employee of Company without the prior written consent of its
Vice President, Human Resources.

 

18.         During the term of this Agreement, and for a period of eighteen (18)
months after the Separation Date (the “Restricted Period”), Employee will not,
without Company’s express, written consent, directly or indirectly, anywhere in
the world, by himself or for or on behalf of any other individual, business or
entity, serve as director, officer, manager, supervisor, or shareholder (of
other than a passive investment of less than 1% of the individual’s business or
entity’s outstanding stock), consultant, independent contractor, representative,
agent or employee for any individual, business or other entity that
manufacturers, markets, sells, supplies, or distributes product(s) which perform
the same or similar function as those manufactured, marketed, sold, supplied or
distributed by Company (“Products”) in any market in which Company currently
manufactures, markets, sells, supplies or distributes such Products. During the
Restricted Period, except as expressly authorized by Company in writing,
Employee will not solicit any

 

5

--------------------------------------------------------------------------------


 

                        actual or potential customer of Company with whom
Employee had any contact during his period of employment with Company.

 

Employee acknowledges that: (a) the services performed by him under the
Employment Agreement and to be performed by him under this Agreement, are of a
special, unique, unusual, extraordinary and intellectual character; (b) the
business of the Company is worldwide in scope and its products are marketed
throughout the world; (c) the Company competes with other businesses that are or
could be located in any part of the world; and (d) the provisions of this
paragraph 18 are reasonable and necessary to protect the business of the
Company.

 

If any covenant in this paragraph 18 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time and geographic area, and such lesser scope, time or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding and enforceable against the Employee.

 

The period of time applicable to any covenant in this paragraph 18 will be
extended by the duration of any violation by the Employee of such covenant.

 

19.         Employee represents that he will do the following on or before his
actual Separation Date:

 

a.               Return all Company property, including but not limited to,
keys, office passes, credit cards, computers, computer diskettes, CDs,
memoranda, manuals, customer and price lists, marketing and sales plans, office
equipment, fax machines, office furniture, mobile telephones, sales records,
strategic planning documents, business records and any other confidential
materials and information obtained during Employee’s employment with Company.

 

b.              Submit all outstanding expenses and clear all personal advances
and loans. Employee acknowledges that all amounts unaccounted for and due to
Company will be deducted from the payments provided for in paragraph 3.

 

20.         Employee further understands that for a period of seven (7) days
following his execution of this Agreement, he may revoke this Agreement by
delivering to Don O’Grady, Vice President, Human Resources, Sauer-Danfoss Inc.,
a written statement indicating that he wishes to revoke this Agreement. Employee
and Company understand this Agreement will not become enforceable or effective
until the revocation period has expired without revocation by Employee. Employee
expressly acknowledges and understands that Company will not be obligated to
take any of the actions described in this Agreement, unless and until this
Agreement becomes enforceable and effective because the revocation period has
expired without revocation by him, and that in the event Employee exercises

 

6

--------------------------------------------------------------------------------


 

                        his right to revoke this Agreement all obligations of
Company under this Agreement will immediately cease.

 

21.         Employee and Company acknowledge that nothing in this Agreement is
meant to suggest or imply that Company has violated any law or contract or
otherwise engaged in any wrongdoing of any kind. This Agreement is entered into
merely to resolve any differences between the parties amicably and without the
necessity or expense of litigation.

 

22.         Employee will keep this Agreement confidential and not reveal its
existence or contents to anyone except his immediate family and his attorney(s),
if any, with the understanding that all of those individuals will also be bound
by the confidentiality obligation contained in this paragraph.

 

23.         This Agreement will be binding upon the respective successors,
heirs, assigns, administrators, executors and legal representatives of the
parties and other entities described in this Agreement.

 

24.         The parties acknowledge that damages incurred as a result of a
breach of this Agreement will be difficult to measure. Therefore, in addition to
any other remedies, equitable relief will be available in the case of a breach
of this Agreement. In addition to any other remedies, in the event of a breach
of this Agreement by Employee, Company may withhold and retain all or any
portion of the payments to be made under paragraph 3. Also, in the event of any
breach of this Agreement, including but not limited to Employee’s bringing any
Claim released under this Agreement against the Company, Employee will
immediately repay all or any portion of the payments made to, or loan forgiven
from, Employee pursuant to paragraph 3.

 

25.         In the event of litigation in connection with or concerning the
subject matter of this Agreement, the prevailing party will be entitled to
recover all costs and expenses of litigation incurred by it, including such
party’s reasonable attorney’s fees and reasonable compensation for the services
of its internal personnel.

 

26.         Each of the terms of this Agreement is deemed severable in whole or
in part, and if any term or provision, or the application thereof, in any
circumstance should be illegal, invalid or unenforceable, the remaining terms
and provisions will not be affected thereby and will remain in full force and
effect.

 

27.         This Agreement is made and entered into in the State of Illinois and
in all respects the rights and obligations of the parties will be interpreted,
enforced and governed in accordance with the laws of the State of Illinois
without regard to the principles of conflict of laws. Any and all lawsuits,
legal actions or proceedings against either party arising out of this Agreement
will be brought in Lake County, Illinois or federal court of competent
jurisdiction sitting nearest to Long Grove, Illinois, and each party hereby
submits to and accepts the exclusive jurisdiction of such court for the purpose
of such suit, legal action or proceeding. Each party hereby

 

7

--------------------------------------------------------------------------------


 

                        irrevocably waives any objection it may now have or
hereinafter have to this choice of venue of any suit, legal action or
proceedings in any such court and further waives any claim that any suit, legal
action or proceeding brought in any such court has been brought in an
inappropriate forum.

 

28.         The parties will cooperate fully to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Agreement that
are not inconsistent with its terms.

 

29.         This Agreement contains the entire agreement between Employee and
Company and it fully supersedes any and all prior agreements and understandings
between Employee and any of the Releasees, including, without limitation, the
Employment Agreement. Employee acknowledges that no representations, promises,
agreements or inducements (whether written or oral) have been made to him which
are not stated in this Agreement and that his execution of this Agreement is not
based on any representation, promise, agreement or inducement, which is not
contained in this Agreement. This Agreement will not be modified or altered
except by a subsequent written agreement signed by the parties.

 

30.       Employee has been advised by, and consulted with, an attorney before
signing this Agreement. Employee affirms that he has carefully read and fully
understands this Agreement, has had sufficient time to consider it, has had an
opportunity to ask questions and have it explained, and is entering into this
Agreement freely and voluntarily, with an understanding that the general release
will have the effect of waiving any action or recovery he might pursue for any
claims arising on or prior to the date of the execution of this Agreement. This
Agreement was given to Employee on April 5, 2002.  Employee had until June 24,
2002, a period in excess of twenty-one (21) days, to consider it.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on this date or
dates set forth below.

 


EMPLOYEE

 

 

 

 

Date:

 

Niels Erik Hansen

 

 

 

 

SAUER-DANFOSS INC.

 

 

By:

 

 

Date:

 

 

Don O’Grady

 

 

 

                Vice President, Human Resources

 

9

--------------------------------------------------------------------------------